Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the State Commissioner of Social Services, dated March 6,1980 and made after a statutory fair hearing, which affirmed a determination of the local agency to issue petitioner a prorated basic needs'allowance in the category of aid to dependent children. Petition granted to the extent that the determination is annulled, on the law, without costs or disbursements, and respondents are directed to grant petitioner a basic needs allowance for a family of two, retroactive to April 24,1979. Petitioner resides in a dwelling with another adult recipient of public assistance. On the record before us there was not substantial evidence to support a finding that petitioner shared items of need covered by the basic needs allowance with the other adult recipient. Petitioner testified that she paid for her clothing, transportation and laundry separately. She and the other adult recipient shopped for food separately, each buying for herself and her own child. Petitioner did testify that if what they had bought was not enough, they would share whatever they had. This is insufficient to establish that there was an actual sharing of items of need, and as such, the agency failed to justify its application of 18 NYCRR 352.32 (e) (1). Mollen, P. J., Lazer, O’Connor and Bracken, JJ., concur.